Citation Nr: 9929127	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-26 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.   

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disability  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran retired from active duty in October 1996 after 
completing more than 30 years of military service.  

The Board of Veterans' Appeals (Board) notes that the veteran 
sought service connection for a disability manifested by 
hematuria.  That claim was initially denied, but in a rating 
decision dated in February 1998 service connection was 
granted.  The disability was assigned a noncompensable rating 
effective from November 1, 1996.  The veteran and his 
representative were provided a copy of that rating decision 
as well as notice of the veteran's appellate rights in that 
regard.  However, to date the veteran has not expressed 
disagreement with either the initial disability rating or the 
effective date assigned to the grant of service connection.  
The veteran's representative has continued to argue that the 
disability should be service connected, which it is, but has 
not addressed the matters of the disability rating or the 
effective date assigned.  Accordingly, there is no appeal 
pending before the Board with regard to the disability 
manifested by hematuria.  


FINDINGS OF FACT

1.  Competent medical evidence that the veteran has coronary 
artery disease as the result of service has not been 
presented.   

2.  In the absence of a medical opinion providing a nexus 
between the veteran's current bilateral knee disability and 
service, competent medical evidence that the veteran has a 
bilateral knee disability that was incurred or aggravated in 
service has not been presented.  

3.  The August 1997 denial of service connection for a right 
shoulder disability was final.  

4.  New and material evidence providing evidence of a nexus 
between the veteran's right shoulder disability and service 
has not been presented.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for coronary artery disease has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a bilateral knee disorder has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to service connection for a 
right shoulder disability has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records reflect that in January 
1974 he sought treatment complaining of pains in the left 
knee with no reported trauma.  He reported his knee hurt in 
cold weather, especially at night.  Range of motion was 
limited due to pain.  No effusion was noted.  No quadriceps 
atrophy was noted, nor was synovitis.  The veteran had full 
extension.  Tenderness over the lateral joint line in the 
popliteus tendon area was noted.  The McMurray's test was 
negative, as were x-rays read later that month.  The 
diagnostic impression was tendonitis, and the veteran was 
prescribed aspirin.  In June 1990 he sought treatment 
complaining of right shoulder pain that occurred gradually 
from working in his yard.  Upon examination it was noted that 
he had full range of motion with palpable tenderness and 
spasm of the trapezius muscle on the right.  His symptoms 
improved with massage.  The diagnostic impression was right 
trapezius muscle spasm.  Throughout service the veteran 
complained of chest pain and pressure, and underwent 
extensive cardiac testing.  The results of that investigation 
into his complaints of cardiac chest pain were characterized 
on his separation examination as showing the pain was non-
cardiac in nature, and did not contain a diagnosis of 
coronary artery disease.  The report prepared in July 1996 
incident to the examination conducted just prior to the 
veteran's separation from active duty contains no reference 
to a history of knee or right shoulder disabilities, nor does 
it contain diagnoses of knee or right shoulder disabilities.  

The veteran filed a claim of entitlement to service 
connection for bilateral knee pain with chondromalacia in 
December 1996.  That claim was denied in May 1997.  The 
veteran's Notice of Disagreement regarding the knee 
disability was received in July 1997.  In a rating decision 
dated in August 1997, service connection was denied for a 
right shoulder condition because the current medical evidence 
of right shoulder pain contains no opinion linking that 
problem with service.  The veteran was notified of that 
decision but did not appeal it.  He was furnished a Statement 
of the Case (SOC) in August 1997 in which it was explained 
service connection for the knee disability was denied because 
there was no evidence of a nexus between a current bilateral 
knee disability and service.  The veteran's substantive 
appeal regarding the decision denying service connection of 
the knee disability was received in September 1997, as was 
his claim of entitlement to service connection for coronary 
artery disease.  

In support of his claim regarding his knees, the veteran 
submitted a statement from Dr. R, who reported treating him 
for knee arthralgias.  Private medical records from the Santa 
Clara Valley Medical Center reflected treatment for knee 
pain, right shoulder pain and complaints of chest pain.  In 
July 1997 the veteran was treated for disability 
characterized as bilateral knee chondromalacia.  A report of 
a November 1997 Department of Veterans Affairs (VA) 
examination reflected crepitus of the left knee, as well as 
pain along the inferior aspect of the patella, but no 
effusion or evidence of ligament or cartilage injury were 
noted.  The assessment of the left knee was evidence of 
patellofemoral degeneration, and the examiner planned to 
refer the veteran to the orthopedic clinic, as the veteran 
might be a candidate for arthroscopic debridement.  Regarding 
the right shoulder, the examiner noted the veteran held his 
shoulder in a protected position, and abducted it only to 
about 30 degrees before he started to express pain.  He was 
able to move his arm in passive flexion, but when the 
examiner returned the arm to neutral the resulting pain 
caused the veteran to jump off the examining table.  Pain was 
noted with abduction and external rotation in the area of the 
subacromial bursa.  The examiner's assessment of the right 
shoulder pain was suspected either subacromial bursitis or 
rotator cuff impingement syndrome.  Since at that time the 
veteran was already taking relatively high doses of 
nonsteroidals, the examiner gave him a corticosteroid 
injection, which temporarily significantly decreased the 
pain, although the area was still painful.  

In a February 1998 rating decision, service connection for a 
right shoulder disability was denied, as was service 
connection for a bilateral knee disability.  A Supplemental 
Statement of the Case explaining the February 1998 rating 
decision that continued the denial of, inter alia, service 
connection for a bilateral knee disability was furnished to 
the veteran in March 1998.  In a February 1998 treatment 
record the veteran sought treatment for complaints of right 
shoulder and bilateral knee pain, both of which he reported 
began in service.  Upon examination, the diagnosis was 
chronic right shoulder rotator cuff syndrome.  Regarding the 
knees, the examiner noted normal alignment, normal patellar 
tracking, stable knees with alignments intact, and full range 
of motion bilaterally without any swelling or effusion.  Very 
minimal subpatellar crepitus was detected on range of motion 
testing.  McMurray and Lachman's tests were negative.  The 
diagnosis was mild chondromalacia patellae, bilateral.  X-
rays revealed bilateral quadriceps "entheseophytes" at the 
patellae, otherwise normal knees.  

During a May 1998 VA compensation and pension examination 
addressing the veteran's cardiovascular system, the examiner 
noted the veteran's inservice records regarding assessment of 
his cardiac status, the results of which the VA examiner 
characterized as revealing the veteran had a click and a 
murmur consistent with mitral valve prolapse and had a 
myocardial perfusion scan and echocardiogram, which reflected 
mitral valve prolapse, not coronary artery stenosis.  
Coronary angiography performed in 1987 was reported to reveal 
normal left ventricle, normal coronary arteries and a normal 
ergonovine challenge.  The VA examiner explained that 
ergonovine is used to potentiate coronary artery spasm.  The 
VA examiner diagnosed mitral valve prolapse; chest pain of 
unknown etiology, less likely to be coronary artery spasm; 
and no evidence of ischemic heart disease.  The examiner 
concluded that it is not impossible that the veteran has 
coronary artery disease, but that to date that condition has 
not been detected.  

In August 1998 the Regional Office (RO) denied service 
connection for coronary artery disease as that disease was 
not diagnosed.  The RO concluded that the evidence supported 
a conclusion that the veteran had a congenital defect, 
prolapsed mitral valve.  The RO informed the veteran of its 
decision.  In written argument submitted in September 1998, 
the veteran expressed disagreement with the denials of 
service connection for the knee, right shoulder and coronary 
artery disease disabilities.  A SOC explaining the bases for 
the denials of service connection for the right shoulder 
condition and coronary artery disease was furnished to the 
veteran; those bases were that neither claim was well 
grounded.  The veteran submitted a substantive appeal in 
January 1999 regarding the continued denial of his claims of 
entitlement to service connection for those disabilities.  


Applicable laws and regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  For veterans who served 90 
days or more during a period of war, if a chronic disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from such service, such 
disease will be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
record of evidence of such disease during service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  VA has a duty to 
assist a claimant who has presented a well-grounded claim.  
38 U.S.C.A. § 5107(a). 

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  

The Secretary cannot consider a previously denied claim 
unless it has been reopened by new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.104 (1998).  New 
and material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1998); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 



Analysis

Service connection for coronary artery disease.  
The Board has reviewed the veteran's medical records and 
notes there is no diagnosis by a competent medical 
professional of coronary artery disease contained among those 
records.  The only indication that the veteran has been 
diagnosed with coronary artery disease is his own statement 
that he seeks service connection for that disease.  In that 
regard, all he has said is that he seeks service connection 
for coronary artery disease (See VA Form 21-4138, Statement 
in Support of Claim, dated in September 1997).  He has not 
explained when he believes that disease began, or when it was 
diagnosed.  The record reflects that the veteran is a 
registered nurse.  As a trained medical professional, the 
Board finds that his presentation of a medical diagnosis is 
credible evidence of such diagnosis.  Accordingly, the first 
step of the Caluza analysis of a well-grounded claim has been 
met. 

With regard to the matter of whether there is medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury, the 
Board notes, as did the VA examiner who reviewed this matter 
in May 1998, that there is no in-service medical evidence of 
a diagnosis of coronary artery disease.  The veteran's 
service medical records contain records regarding 
investigation into his complaints of chest pain and pressure 
upon rest, but the result of that investigation was not a 
diagnosis of coronary artery disease but was characterized on 
his July 1996 separation examination report as non-cardiac 
chest pain.  As noted above, the veteran has not elaborated 
on his claim of entitlement to service connection for 
coronary artery disease by asserting when that disease began 
or was aggravated.  Furthermore, there is no medical opinion 
linking the coronary artery disease that the veteran claimed 
with service, either in service or within one year following 
service, and the veteran's statement in his September 1997 
claim does not provide such an opinion.  In the absence of 
such evidence, the second and third steps of the Caluza 
analysis of a well-grounded claim have not been met.  


Service connection for a bilateral knee disability.  
Post service medical records reveal that mild chondromalacia 
patellae, bilateral, was diagnosed in 1998.  Accordingly, the 
first step of the Caluza analysis has been met.  

With regard to medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury, the veteran's service medical records 
reveal treatment in 1974 for complaints of a left knee 
problem characterized by the examiner as tendonitis.  
However, that is the only mention of a problem involving 
either the left or the right knee in service.  At the 
veteran's separation examination in 1996 there was no 
indication of complaints of, treatment for or diagnosis of 
knee problems, either at that time or in the past.  

Furthermore, there is no medical opinion of record that 
provides a nexus between the bilateral chondromalacia 
diagnosed in 1998, or any other knee disability detected 
following service, and service.  The veteran's November 1996 
claim of entitlement to service connection for bilateral knee 
pain with chondromalacia only identified that disability as 
one for which he sought service connection; he did not 
provide a medical opinion addressing a nexus between service 
and a current knee disability.  Likewise, in neither his July 
1997 Notice of Disagreement, where he explained only that he 
continued to suffer symptoms in his knees, nor his 
substantive appeal did he attempt to supply a nexus opinion.  
Assuming without deciding the veteran is qualified to present 
such a medical opinion, the record in this case does not 
reveal that he has done so.  As explained by the RO, in the 
absence of a medical opinion providing a nexus between 
service and current disability, this claim is not well 
grounded.  

Service connection for a right shoulder disability.
The decision denying service connection for a right shoulder 
disability in August 1997 became final, as the veteran did 
not file with the RO a written communication expressing 
dissatisfaction or disagreement and a desire to contest the 
result within one year from the date notice of that decision 
was mailed to him.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 20.302.  Before the Board can address the merits of this 
claim it must ascertain whether the previously denied claim 
has been reopened.  Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  

In that regard, the evidence added to the record since the 
August 1997 rating decision includes new, non-VA medical 
records of treatment administered since 1996 for complaints 
of right shoulder pain.  The newly submitted evidence also 
includes reports of VA examinations that establish that the 
veteran has been diagnosed with a right rotator cuff 
syndrome.  Those records do not address the existence of a 
nexus between the current disability and service.  

The only newly submitted medical evidence that addresses the 
existence of a nexus between a current right shoulder 
disability and service is a February 1998 report of a VA 
examination.  The examiner reported that the veteran injured 
his right shoulder playing flag football approximately six 
years before and it has been intermittently bothersome.  
However, the veteran's service medical records contain no 
reference to a right shoulder injury during a flag football 
game in service, although his service medical records clearly 
reflect treatment for a left shoulder injury sustained in 
1991 during a flag football game.  There is no indication in 
the February 1998 treatment summary that the physician who 
prepared it was doing anything more when he made that 
notation than acting as a scribe, reporting at that point 
what the veteran told him.  As there is no indication the 
examiner added medico-evidentiary value to the history 
regarding etiology provided by the veteran, the evidence is 
not competent evidence of in-service incurrence of a right 
shoulder disability.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Based on the foregoing, the Board finds that the newly 
submitted evidence is not material.  In the absence of new 
and material evidence, VA's August 1997 final decision 
denying service connection for a right shoulder disability is 
not reopened, and the appeal must be denied.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104, 3.156(a).  


Additional matters
The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that these claims 
are well grounded.  The Board notes that in written argument 
in June 1999, the veteran's representative argued that VA has 
a duty to assist the veteran in the development of a claim 
that is not well grounded.  However, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
[formerly the United States Court of Veterans Appeals] 
recently held in Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999), mot. for en banc review den'd July 28, 1999, 
that despite provisions in M21-1 that may be interpreted to 
the contrary, absent the submission and establishment of a 
well-grounded claim VA cannot undertake to assist a veteran 
in developing facts pertinent to his claim.  Accordingly, any 
perceived or actual failure by VA to render assistance in the 
absence of a well-grounded claim cannot be legal error.  As 
these claims are not well grounded, VA has no duty to assist 
the veteran.  In the absence of well-grounded claims, the 
benefit sought on appeal is denied.  

The Board notes that at the time the agency of original 
jurisdiction developed and adjudicated the right shoulder 
claim it addressed it on the merits.  However, when the Board 
reviewed this appeal it determined that the August 1997 
rating decision denying service connection for the right 
should disability was not appealed and became final.  As the 
RO addressed this claim on the merits and the Board did not 
get that far but instead addressed it as an attempt to 
reopen, the Board must determine whether this case should be 
remanded to the RO for further development and adjudication 
on the matter of whether the claim has been reopened.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the RO did 
not view this matter as an attempt to reopen, it instead went 
directly to the merits, thus affording the veteran more 
development than he would have been entitled to if his claim 
was viewed as an attempt to reopen.  The reason the RO denied 
this claim in August 1997 and in February 1998 was that there 
was no evidence of a nexus between the current right shoulder 
disability and service; the reason the Board is not reopening 
the 1997 denial is because there is no evidence of a nexus 
between the current right shoulder disability and service.  
Upon review, it is clear that the veteran has been apprised 
of the necessity of submitting evidence of a nexus between 
his current right shoulder disability and service, and has 
been afforded ample opportunity to do so.  The Board 
concludes that its review of the evidence and a decision at 
this time will not prejudice the appellant.  


ORDER

1.  A well-grounded claim of entitlement to service 
connection for coronary artery disease not having been 
submitted, service connection is denied.  

2.  A well-grounded claim of entitlement to service 
connection for a bilateral knee disability not having been 
submitted, service connection is denied.  

3.  New and material evidence not having been submitted, the 
previous denial of entitlement to service connection for a 
right shoulder disability is not reopened.  


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

